              Case 15-40764                      Doc           Filed 04/28/21           Entered 04/28/21 13:38:31                  Desc Main
                                                                   Document             Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1        Catherine M. Douglas fka Catherine M. Denwood

  aka Catherine Marlene Douglas

  Debtor 2

 United States Bankruptcy Court for the: Northern District of Illinois

 Case number :      15-40764



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of Elizon Master Participation Trust I, U.S. Bank Trust National Association, Court claim no.                                                        3
     creditor: as Owner Trustee                                                         (if known):
     Last 4 digits of any number                                                                         Date of payment change:                   06/01/2021
     you use to identify the debtor's                                         0299                       Must be at least 21 days after date of
     account:                                                                                            this notice

                                                                                                         New total payment:                        $1,646.94
                                                                                                         Principal, interest, and escrow, if any



Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]      Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                               Current escrow payment: $604.86                                New escrow payment: $722.37



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]      No
      [ ]      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                    a notice is not attached, explain why:

                      Current interest rate:                                         New interest rate:
                      Current Principal and interest payment:                        New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]     No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                               Current mortgage payment:                                      New mortgage payment:




Official Form 410S1                                                      Notice of Mortgage Payment Change                                                     page 1
                  Case 15-40764                   Doc      Filed 04/28/21          Entered 04/28/21 13:38:31                    Desc Main
                                                               Document            Page 2 of 6
Debtor 1 Catherine M. Douglas fka Catherine M. Denwood                              Case number (if known)           15-40764
aka Catherine Marlene Douglas
                First Name               Middle Name         Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


           /s/Lynn Pluister
                                                                                          Date         4/28/2021
    Signature



Print:                       Lynn Pluister                                     Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                                       page 2
          Case 15-40764      Doc     Filed 04/28/21 Entered 04/28/21 13:38:31           Desc Main
                                         Document   Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                  28
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

April, 2021.



                                                    /S/ Lynn Pluister

                                                    ___________________________________
                                                    LYNN PLUISTER
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
            Case 15-40764     Doc       Filed 04/28/21   Entered 04/28/21 13:38:31   Desc Main
                                            Document     Page 4 of 6

                                  SERVICE LIST (CASE NO. 15-40764)

Debtor
Catherine M. Douglas
1503 S. Luther Avenue
Lombard, IL 60148
fka Catherine M. Denwood
aka Catherine Marlene Douglas


Attorney
Mohammed O Badwan
Sulaiman Law Group, LTD
2500 S. Highland Ave
Suite 200
Lombard, IL 60148

Trustee
Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

US Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604




Official Form 410S1                       Notice of Mortgage Payment Change                      page 4
                                                                    Representation Of Printed Document
Case 15-40764                            Doc              Filed 04/28/21                                   ESCROW13:38:31
                                                                                                  Entered 04/28/21 ACCOUNT Desc Main
                                                              Document                                  DISCLOSURE
                                                                                                  Page 5 of 6       STATEMENT
    PO Box 619063                                                                                          Loan Number:
    Dallas, TX 75261-9063

                                                                                                           Customer Service            1-800-495-7166
                                                                                                           Monday-Thursday 8:00 a.m. to 9:00 p.m. CT
                                                                                                           Friday            8:30 a.m. to 5:00 p.m. CT
           CATHERINE M DOUGLAS                                                                             Saturday         10:00 a.m. to 4:00 p.m. CT
           1503 S LUTHER AVE
           LOMBARD IL 60148-4150                                                                                               PRESENT PAYMENT              NEW PAYMENT
                                                                                                                                                        effective 06/01/2021

                                                                                                           Principal & Interest              $924.57                 $924.57
                                                                                                           Escrow Payment                    $604.86                 $550.86
                                                                                                           Escrow Shortage                     $0.00                 $171.51
                                                                                                           Optional Insurance                  $0.00                   $0.00
                                                                                                           Other                               $0.00                   $0.00
                                                                                                           Total                           $1,529.43               $1,646.94

                                                                       ESCROW ANALYSIS STATEMENT
At least once every 12 months Fay Servicing, LLC analyzes your escrow account, in accordance with federal regulations, to ensure we collect sufficient funds to pay escrow items
when they are due. The escrow account analysis below is an estimate of the activity that will occur in your escrow account over the next 12 months. The analysis will show if you
currently have a shortage or overage in your account. This amount will be accounted for in your new monthly escrow payment unless there is an overage amount over $50. In this
case, the full amount of the overage will be refunded to you.

     UNDERSTANDING YOUR MONTHLY                                                      PROJECTED ESCROW ACTIVITY FOR THE NEXT 12 MONTHS
       ESCROW PAYMENT AMOUNT                                                      PAYMENTS   PAYMENTS                        PROJECTED                                            REQUIRED
                                                                MONTH            TO ESCROW FROM ESCROW     DESCRIPTION         BALANCE                                            BALANCE
 1. Projected Monthly Escrow Payment
                                                                                                                                STARTING BALANCE               -1,936.36             2,179.78
 The section titled “Projected Escrow Activity for the
 Next 12 Months” is a schedule that represents all               Jun-21                550.86                   .00                                            -1,385.50             2,730.64
 anticipated payments to and from escrow for the                 Jul-21                550.86                   .00                                              -834.64             3,281.50
 coming year. First, we take the total of all Projected          Aug-21                550.86              2,730.64             COUNTY 2ND                 (c) -3,014.42         (b) 1,101.72
 Payments from Escrow (a) and divide it equally over 12          Sep-21                550.86                   .00                                            -2,463.56             1,652.58
 months to determine your Projected Monthly Escrow               Oct-21                550.86                   .00                                            -1,912.70             2,203.44
 Payment: $6,610.28 / 12 months = $550.86.                       Nov-21                550.86                   .00                                            -1,361.84             2,754.30
 2. Escrow Surplus/Shortage                                      Dec-21                550.86              1,149.00             HOMEOWNERS I                   -1,959.98             2,156.16
                                                                 Jan-22                550.86                   .00                                            -1,409.12             2,707.02
 The minimum escrow balance required in your account             Feb-22                550.86                   .00                                              -858.26             3,257.88
 is known as the Required Low Point. This is noted as
                                                                 Mar-22                550.86                   .00                                              -307.40             3,808.74
 (b) under “Projected Escrow Activity for the Next 12
 Months”. The Required Low Point is set in accordance            Apr-22                550.86                   .00                                               243.46             4,359.60
 with your mortgage contract, state law or federal law.          May-22                550.86              2,730.64             COUNTY 1ST                     -1,936.32             2,179.82
 Mortgage Insurance, if any, is not included in the
 Required Low Point calculation. Next, we compare the            TOTAL             $6,610.32         (a) $6,610.28
 Projected Low Point (c) to the Required Low Point (b) to
 determine the overage/surplus:
 You have a shortage of $4,116.14 because the
 Projected Low Point of -$3,014.42 plus the escrow
 adjustment* is less than the Required Low Point of
 $1,101.72.
 *An Escrow Adjustment of $0.00, scheduled to be
 repaid through the bankruptcy, is included in this
 calculation.
 You have a shortage greater than or equal to one
 month's escrow payment, your shortage will be spread
 over the next 24 monthly payments. You will need not
 take any further action.
 3. New Monthly Escrow Payment
 Principal & Interest                              $924.57
 Escrow Payment                                    $550.86
 Escrow Shortage                                   $171.51
 Optional Insurance                                  $0.00
 Other                                               $0.00
 Total                                           $1,646.94
 Effective Date                                 06/01/2021




                                                                             IMPORTANT MESSAGES
ACH Debit Borrowers: You have previously authorized Fay Servicing, LLC, to automatically debit your bank account each month for the amount of your monthly payment of principal, interest,
and escrow (if applicable). Please note the amount of your next ACH debit will be changed (increase/decrease) to reflect the amount of your new monthly payment as reflected herein. Fay
Servicing, LLC, is authorized to debit your bank account each month until you provide written or oral notice to stop. Termination request must be received by Fay Servicing, LLC, at least
three (3) business days prior to your next scheduled debit.
Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was discharged, or is subject to an automatic stay
under the United States Bankruptcy Code, this is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose personal liability. Our office
hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. - 5 P.M., and Saturday 10 A.M. - 4 P.M. CST. Call today: 1-800-495-                                       NC residents: Fay Servicing,
LLC, NC Permit Number                     Financial Pl., Suite 2000, Chicago, IL 60605-6011.




                                                                                Internet Reprint
                                       ESCROW ACCOUNT DISCLOSURE STATEMENT
Case
 Loan 15-40764           Doc        Filed 04/28/21   Entered
                                                ACCOUNT HISTORY 04/28/21 13:38:31                        Desc     Main
                                                                                                         Date: 04/13/2021
                                        Document     Page 6 of 6
 This is a statement of actual activity in your escrow account from 07/01/2020 through 05/31/2021. This section provides
 last year's projections and compares it with actual activity.
 An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
 the following:
 • The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
      anticipated
 • Additional funds were applied to your escrow account
 • The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
      on your last Escrow Analysis Statement.

                      PAYMENTS                     DISBURSEMENTS                                      ESCROW BALANCE
 MONTH          PROJECTED      ACTUAL          PROJECTED       ACTUAL            DESCRIPTION       PROJECTED      ACTUAL

                                                                               BEGINNING BALANCE     3,043.16       -173.89
 07/20             604.86      1,235.78                                                              3,648.02      1,061.89
 08/20             604.86      1,235.78 *        3,043.16       2,730.64       COUNTY 2ND            1,209.72 <     -432.97
 09/20             604.86        604.86                                                              1,814.58        171.89
 10/20             604.86      1,209.72                                                              2,419.44      1,381.61
 11/20             604.86        604.86                                                              3,024.30      1,986.47
 12/20             604.86      2,419.44 *        1,172.00       1,149.00       HOMEOWNERS I          2,457.16      3,256.91
 01/21             604.86                                                                            3,062.02      3,256.91
 02/21             604.86                                                                            3,666.88      3,256.91
 03/21             604.86      -3,067.49                                                             4,271.74        189.42
 04/21             604.86                                                                            4,876.60        189.42
 05/21             604.86        604.86 * E      3,043.16       2,730.64   E   COUNTY 1ST            2,438.30     -1,936.36 <

  TOTAL          $7,258.32    $4,847.81         $7,258.32     $6,610.28
